DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/03/2021 has been entered. Applicant has canceled claim 2. The application has pending claims 1 and 3-9. With respect to the claims, Applicant has amended claim 9 to correct for minor informalities. Therefore, the objection to claim 9 has been withdrawn. With respect to the rejection of claims 1-9 under 112(a), Applicant argues the “first, second, third, and fourth threshold value” is mere rephrasing and therefore does not constitute new matter. Therefore, the rejections under 112(a) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on 1/31/2022.
The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus comprising: 

a processor which is coupled to the memory and performs processing of: 
calculating, for each of a plurality of first feature points in a registered image registered in advance, a positional difference and a degree of similarity in feature value between the first feature point and each of a plurality of second feature points in a verification image captured by an imaging device and creating a pair information list in which a plurality of pairs of the first feature point and the second feature point each pair having the positional difference which is equal to or less than a first threshold value are associated with the positional difference and the degree of the similarity;
 calculating an overall movement amount which is an average or a median of the plurality of pairs in the pair information list; 
calculating a final degree of similarity by acquiring, from the pair information list, N (N is a predetermined constant) pairs ranked from the top of the degree of similarity and excluding, from the acquired N pairs, one or more pairs having a difference between the overall movement amount and the corresponding positional difference which is equal to or higher than a second threshold value; and 
matching the verification image against the registered image by using the final degree of similarity.

7. (Currently Amended) The information processing apparatus according to claim 1, wherein the imaging device captures an image of a living body as a verification image, and the first and second feature points are s that appear

calculating, for each of a plurality of first feature points in a registered image registered in advance, a positional difference and a degree of similarity in feature value between the first feature point and each of a plurality of second feature points in a verification image captured by an imaging device and creating a pair information list in which a plurality of pairs of the first feature point and the second feature point each pair having the positional difference which is equal to or less than a first threshold value are associated with the positional difference and the degree of the similarity;
 calculating an overall movement amount which is an average or a median of the plurality of pairs in the pair information list; 
calculating a final degree of similarity by acquiring, from the pair information list, N (N is a predetermined constant) pairs ranked from the top of the degree of similarity and excluding, from the acquired N pairs, one or more pairs having a difference between the overall movement amount and the corresponding positional difference which is equal to or higher than a second threshold value; and 
matching the verification image against the registered image by using the final degree of similarity.

9. (Currently Amended) A non-transitory computer-readable recording medium recording a verification program for causing a computer to perform: 
calculating, for each of a plurality of first feature points in a registered image registered in advance, a positional difference and a degree of similarity in feature value between the first creating a pair information list in which a plurality of pairs of the first feature point and the second feature point each pair having the positional difference which is equal to or less than a first threshold value are associated with the positional difference and the degree of the similarity;
 calculating an overall movement amount which is an average or a median of the plurality of pairs in the pair information list; 
calculating a final degree of similarity by acquiring, from the pair information list, N (N is a predetermined constant) pairs ranked from the top of the degree of similarity and excluding, from the acquired N pairs, one or more pairs having a difference between the overall movement amount and the corresponding positional difference which is equal to or higher than a second threshold value; and 
matching the verification image against the registered image by using the final degree of similarity.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 12/03/2021, pgs. 8-11, for independent claims 1, 8, and 9. Claims 3-7 are dependent on claim 1. Therefore, claims 1 and 3-9 are allowed over the prior art made of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hsu et al. (US 6,134,340) teaches each reference patch is sorted into a list by increasing mismatch count (Col. 15, lines 35-37).
Hiratsuka et al. (US 5,953,443) teaches a candidate pair list in which candidate pairs are part of a minutia of the searching stripe pattern and minutia of the filed stripe pattern decided to be similar (Col. 6, lines 6-10). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664